Citation Nr: 0207352	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  00-07 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an effective date earlier than March 27, 1998, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1968 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision of the RO.  



FINDINGS OF FACT

1.  On February 26, 1993, the veteran submitted an initial 
claim of service connection for PTSD.  

2.  In a July 1993 rating decision, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective on February 26, 1993.  

3.  In a July 1995 rating decision, the RO assigned a 30 
percent rating for the service-connected PTSD, effective on 
February 26, 1993.  

4.  In a June 1997 rating decision, the RO assigned 50 
percent rating for the service-connected PTSD, effective on 
February 26, 1993.  

5.  In a decision promulgated on December 24, 1997, the Board 
denied the veteran's claim for increase.  The veteran did not 
enter a timely appeal from that decision.  

6.  The veteran filed his claim for increase on September 23, 
1998, first asserting that he was prevented from working due 
to the service-connected PTSD.  

7.  It is factually ascertainable that the veteran's PTSD had 
increased in severity to the point where it was so severe 
that he could not work on March 27, 1998.   

8.  A May 1999 RO rating decision increased the rating for 
the service-connected PTSD from 50 percent to 100 percent, 
effective on March 27, 1998.  



CONCLUSION OF LAW

An effective date earlier than March 27, 1998, for the 
assignment of a 100 percent rating for the service-connected 
PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case. There 
does not appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information to decide the claim.  

The Board notes that the issue in this case is a legal one.  
The veteran is not prejudiced thereby, because there is no 
factual development, which could require VA assistance or 
additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  An Effective Date Earlier than March 27, 1998,
for the Assignment of a Total Rating for PTSD

A.  Factual Background

In a July 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating under 
Diagnostic Code 9411, effective in February 1993.  

The veteran disagreed with that rating and submitted a timely 
appeal.  

The testimony of the veteran at a hearing in January 1994 was 
to the effect that he had held 15 to 20 jobs since his 
discharge from military service in 1969, with various periods 
of unemployment.  He testified that he was currently 
employed.  

The VA progress notes dated in February 1994 show that the 
veteran was temporarily terminated from employment because of 
a "slow down."

The VA hospital records show that the veteran was admitted 
for treatment of chronic PTSD from October 1994 to December 
1994.  The discharge summary reflects that the veteran showed 
moderate improvement while in the hospital.  His prognosis 
was guarded, and he was considered to be unemployable.  

In a July 1995 rating decision, the RO assigned an increased 
evaluation for the service-connected PTSD from 10 percent to 
30 percent, effective from the date of the original claim in 
February 1993.  

In June 1996, the Board remanded the case to the RO for 
further development of the record.  

The veteran underwent a VA examination in March 1997; his 
medical records were not available to the examiner.  The 
veteran reported that he had not worked at all for the past 
14 months.  Previously, he had worked as a skilled building 
construction worker.  He reported an increase in the severity 
and intensity of his symptoms, which had caused problems on 
the job.  He failed to report to work, or he frequently left 
the job early due to distress.  

The veteran described persistent sensations of irritability, 
tension, and feelings of depression.  His sleep was 
interrupted, and he experienced vivid combat nightmares about 
twice a month.  He often checked the security around his 
house, and kept a shotgun and knives at his bedside for 
protection.  

There is a history of alcohol abuse, but not since 1993 when 
the veteran went through rehabilitation.  

Upon examination, the veteran was alert and oriented times 
three; psychomotor activity was increased.  He was noted to 
be tense, irritable, and apprehensive; he was cooperative.  
Speech was normal and affect was appropriate.  His mood was 
depressed.  He expressed a loss of self-esteem because of his 
unemployment.  No disturbance of mental stream, thought, or 
perception were noted.  

The veteran's memory was intact.  Concentration at times was 
impaired.  There were no cognitive deficits.  The veteran was 
distracted by extraneous sounds.  His intellect was average.  
Insight was poor, and judgment was compromised under stress.  
Agitation was present when provoked.  

The diagnoses on Axis I were those of PTSD, and depressive 
disorder secondary to PTSD.  A GAF (Global Assessment of 
Functioning) score of 50 was assigned, indicative of serious 
impairment in social and occupational functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV).  

The records received from the Social Security Administration 
in March 1997 reflect that the veteran had become disabled in 
October 1994.  His primary diagnosis was that of PTSD.  
Carpal tunnel syndrome was listed as a secondary diagnosis.  

In a June 1997 rating decision, the RO assigned an increased 
evaluation for the service-connected PTSD from 30 percent to 
50 percent, effective in February 1993.  
 
In a decision promulgated on December 24, 1997, the Board 
denied the veteran's claim for increase above 50 percent for 
the service-connected PTSD.  

A VA progress note dated on March 27, 1998, reflects that the 
veteran's PTSD symptoms were clinically significant and so 
severe as to render the veteran unable to tolerate any work 
environment.  A GAF of 44 was reported.  

On September 23, 1998, the veteran submitted a claim for a 
total disability rating based on individual unemployability 
due to the service-connected PTSD.  

A statement received in December 1998 from the veteran's 
former employer indicates that the veteran had been given a 
very flexible schedule to deal with his problems from service 
in Vietnam, but left the company to receive treatment by VA 
and never came back.  

The veteran underwent a VA examination in April 1999.  He 
reported attending weekly therapy sessions, and that he had 
not worked since 1994.  He reported being persistently 
preoccupied with combat memories that interfered with his 
concentration and blocked social initiatives.  He reported 
having no close friends and being distant from his family.  
He spent his time alone and had no recreational activities.  
He reported being persistently depressed.  

The veteran had impaired sleep, with combat nightmares about 
three times a week.  He had episodes of tearfulness when 
reminded of Vietnam.  

Upon examination, psychomotor activity was increased; he was 
tense and apprehensive.  His palms were moist.  The veteran 
had normal speech, but his productions were sparse and non-
spontaneous.  He tended to avoid eye contact.  His affect was 
constricted, and his mood was depressed.  His insight was 
poor, and his judgment was compromised under stress.  The 
veteran became agitated and sometimes aggressive when 
provoked.  

The diagnoses on Axis I were those of PTSD, and depressive 
disorder secondary to PTSD.  

A GAF score of 30 was assigned for both the PTSD and related 
depression, which is indicative of serious impairment in 
communication or judgment or an inability to function in 
almost all areas.  DSM IV.  

The examiner noted that the veteran had not been able to work 
for the past five years.  It was the opinion of the examiner 
that the veteran was not employable, and his prognosis for 
improvement was poor.  

In a May 1999 rating decision, the RO assigned an increased 
schedular rating for the service-connected PTSD from 50 
percent to 100 percent, effective on March 27, 1998.  

A Motion for Reconsideration of the December 1997 decision of 
the Board was submitted by the veteran in June 2000; the 
Motion was denied by the Board in July 2000.  

A Notice of Appeal was filed with the United States Court of 
Appeals for Veterans Claims (Court) in November 2000.  An 
Order from the Court dated in February 2001 shows that the 
veteran's appeal of the denied Motion for Reconsideration was 
dismissed for lack of jurisdiction.  

The statements of the veteran in the claims folder are to the 
effect that the 100 percent evaluation for PTSD should be 
effective retroactively beginning in 1994 or 1995.  


B.  Legal Analysis

A July 1993 RO rating decision granted service connection for 
PTSD and assigned a 10 percent rating.  The veteran was 
notified of this determination and submitted a timely appeal.  

The RO subsequently increased the evaluation for the service-
connected PTSD to 30 percent, and then to 50 percent, 
effective from the date of claim in February 1993.

A decision of the Board promulgated on December 24, 1997, 
denied the veteran's claim for an increased rating higher 
than 50 percent for the service-connected PTSD.  The veteran 
did not enter a timely appeal from that decision.  Hence, the 
decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

The records show that the veteran then submitted a claim for 
a total disability rating based on individual unemployability 
due to the service-connected disability; the date of receipt 
of the claim was September 23, 1998.  There is also evidence 
in the claims folder of treatment records for PTSD during the 
one-year period preceding the submission of the veteran's 
claim for increase.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992); 38 C.F.R. § 3.157.  

In general, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400.  

If it is factually ascertainable that the disability 
increased within one year preceding the date of claim for the 
increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, effective on 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent  

Because the veteran did not file a timely appeal from the 
decision of the Board promulgated on December 24, 1997, that 
decision is final.  As such, the Board is precluded from 
assigning an effective date earlier than December 24, 1997.  
See 38 C.F.R. § 3.400(o).  

The Board finds in this case that it is factually 
ascertainable that the veteran's PTSD had increased in 
severity to the point where it rendered him unemployable on 
March 27, 1998.  

Likewise, the increase in severity in PTSD symptoms was also 
shown subsequently at the VA examination in April 1999, when 
the veteran was assigned a GAF score of 30 (e.g., no job).  
DSM IV.  The examiner also considered the veteran to be 
unemployable.  

Accordingly, an effective date earlier that March 27, 1998, 
for the assignment of a 100 percent rating for the service-
connected PTSD is not for application in this case.  




ORDER

The claim for an effective date earlier than March 27, 1998 
for the assignment of a 100 percent rating for the service-
connected PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

